Citation Nr: 1620899	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  09-40 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a disorder characterized by hoarseness and occasional sore throats, claimed as pharyngitis.

2.  Entitlement to service connection for an eye disability, claimed as dry eyes.

3.  Entitlement to service connection for right shoulder disorder.

4.  Entitlement to service connection for low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to May 2004.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2014, the Board remanded this case for further development.  

In a November 2014 rating decision, the RO granted service connection for coccidioidomycosis.  This was a full grant of the benefit sought, thus, the issue of service connection is no longer in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The issues of entitlement to service connection for an eye disorder, a right shoulder disorder, and a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has chronic laryngitis characterized by hoarseness and occasional sore throats, which began during service.


CONCLUSION OF LAW

The criteria for service connection for laryngitis have been met.  38 U.S.C.A. §1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326(a)(2015).  Because this decision grants service connection for laryngitis, the only issue herein decided, and this constitutes a complete grant of the benefits sought on appeal, no further discussion of the notice and assistance duties is necessary.

Service Connection - Laryngitis

The Veteran contends that he is entitled to service connection for pharyngitis as this disability was incurred in, or caused by, his active service.  He has described his associated symptoms as hoarseness and occasional sore throats.  The Board has considered the Veteran's claim for pharyngitis as a claim of service connection for any disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and the other information of record.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  As explained below, the Board finds that service connection is warranted for chronic laryngitis.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In this case, the May 2014 examiner found chronic laryngitis that was associated with hoarseness and sore throats.  A baseline of mild hoarseness was noted, but not current signs of inflammation were present, which the examiner found indicated a functional voice disorder.  The Veteran reported numerous cases of severe sore throat leading to hoarseness and eventual loss of voice for a couple of days during his service as a recruiter.  His service treatment records show pharyngitis and laryngitis in May 1990 and acute pharyngitis in April 1991.  Thus a current diagnosis and in-service occurrence of laryngitis have been established.

The remaining question is whether the Veteran's current chronic laryngitis is causally linked to his in-service laryngitis.  The associated symptom of hoarseness is capable of lay observation, as only lay experience, and not medical expertise, is required to report this symptom.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Accordingly, the Veteran is competent to report the onset of this symptom during and repeated episodes since service.  Moreover, the Veteran is competent to provide lay evidence that his current symptoms are the same as those that led to his in-service diagnosis of laryngitis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, the Board finds competent and credible lay evidence of etiology.

By contrast, the May 2014 examiner found that the Veteran's current chronic laryngitis was less likely than not caused by his military service, noting that there was no anatomic abnormality and the Veteran's hoarseness due to voice abuse/overuse while working as a recruiter would be expected to resolve when the overuse/abuse ended.  In this rationale, however, the examiner noted that the Veteran has likely developed a pattern of voice misuse over the years that has contributed to his voice changes.  In this way, the examiner's contention that the Veteran's hoarseness should resolve once voice misuse/abuse ends is at odds with the findings that the Veteran maintains a baseline level of hoarseness.  Additionally, this examiner seems to state that the Veteran has voice changes due to voice misuse, which is the Veteran's contention - specifically that such voice misuse commenced during his active military service - a contention which is supported by the evidence of record.  As such, the Board finds the examiner's negative opinion less probative than the positive lay evidence of etiology.  As such, service connection is warranted.


ORDER

Service connection for laryngitis is granted.


REMAND

Unfortunately another remand is necessary for this case.

The May 2014 VA examiner's opinion relied in part on the lack of documented complaints of or treatment for dry eyes during service.  This opinion failed to consider the Veteran's lay assertions that he first developed dry eyes while serving in the Mojave Desert and that his eye condition is related to computer monitor usage and desert conditions (hot temperatures, intense sunlight, and sandblasting) during military service.  Similarly, at the time of the April 2014 examination, the VA examiner found that it was less likely as not that the Veteran's current back and/or shoulder conditions were related to service, noting that there was no documentation of any in-service injury to either his right shoulder or his low back.  In November 2014 addendum opinions, after review of the Veteran's service treatment records, the April 2014 examiner found that it was less likely as not that the Veteran's current back and/or shoulder conditions were related to service, again noting the lack of any documented in-service pain or injury.  These opinions and addendums fail to consider the Veteran's lay reports that these conditions developed as a result of carrying rucksacks and the rigors of Physical Training (PT) testing during service.  The Veteran is competent to provide lay evidence regarding the nature and conditions of his service and it should be considered when rendering addendum opinions on these issues.  Thus, addendum opinions that consider the Veteran's lay evidence are necessary.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims folder to the May 2014 eye examiner or if he is not available, the claims file should be reviewed by another appropriate specialist.  A copy of this remand should be reviewed by the examiner.  If necessary, a new examination may be ordered.

The examiner is asked to opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's eye disorder, including corneal dystrophy, had its onset in or is otherwise related to the Veteran's period of active duty service.

When rendering this opinion, the examiner must consider the Veteran's report of an in-service onset of dry eyes and his reports of computer monitor usage and desert conditions (hot temperatures, intense sunlight, and sandblasting) during service.  The medical reasons for accepting or rejecting the Veteran's statements should be set forth in detail.

A complete rationale must be provided for the requested opinion.

2.  Refer the claims folder to the May 2014 shoulder examiner or if he is not available, the claims file should be reviewed by another appropriate specialist.  A copy of this remand should be reviewed by the examiner.  If necessary, a new examination may be ordered.

The examiner is asked to opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right shoulder disorder, to include impingement, had its onset in or is otherwise related to the Veteran's period of active duty service.

When rendering this opinion, the examiner must consider the Veteran's report of an in-service onset of right shoulder pain and his reports of in-service injury due to carrying his rucksack and repeated PT testing.  The medical reasons for accepting or rejecting the Veteran's statements should be set forth in detail.

A complete rationale must be provided for the requested opinion.

3.  Refer the claims folder to the May 2014 back examiner or if he is not available, the claims file should be reviewed by another appropriate specialist.  A copy of this remand should be reviewed by the examiner.  If necessary, a new examination may be ordered.

The examiner is asked to opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's low back disorder, including arthritis of the spine, had its onset in or is otherwise related to the Veteran's period of active duty service.

When rendering this opinion, the examiner must consider the Veteran's report of an onset of back pain during service and his reports of in-service injury due to carrying his rucksack and repeated PT testing.  The medical reasons for accepting or rejecting the Veteran's statements should be set forth in detail.

A complete rationale must be provided for the requested opinion.

4.  Then, readjudicate the issues of entitlement to service connection for a right shoulder disorder and a low back disorder.  If the claim is not granted in full, provide the Veteran with a supplemental statement of the case and allow an appropriate for response thereto before returning the matter to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


